                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

KAREN POOLE,                                     §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §         2:19-CV-23-Z-BR
                                                 §
AXA EQUITABLE LIFE INSURANCE                     §
COMPANY, AXA EQUITABLE                           §
AGRIFINANCE, LLC, and BRAD                       §
COTTRELL, Individually,                          §
                                                 §
        Defendants.                              §

     ORDER WITHDRAWING THE SEPTEMBER 4, 2019 FINDINGS, CONCLUSIONS,
      AND RECOMMENDATION OF THE UNDERSIGNED MAGISTRATE JUDGE

        Pursuant to the District Court’s remand Order dated November 26, 2019 (see ECF 41), the

Court hereby WITHDRAWS the September 4, 2019 Findings, Conclusions, and Recommendation

of the undersigned Magistrate Judge (ECF 32).

        IT IS SO ORDERED.

        This Order terminates docket entry no. 32 insofar as it withdraws the September 4, 2019

Findings, Conclusions, and Recommendation.

        ENTERED November 27, 2019.



                                                     ___________________________________
                                                     LEE ANN RENO
                                                     UNITED STATES MAGISTRATE JUDGE
